Case 1:20-cv-21092-CMA Document 4 Entered on FLSD Docket 03/13/2020 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      IN ADMIRALTY

                                CASE NO.: 1:20-cv-21092-CMA


  IN RE:

  VERIFIED       COMPLAINT       OF      GOD’S
  BLESSING LTD., legal owner, and ROGER
  WEST, beneficial owner, of a 2003 built 29.33-
  meter Pershing motor yacht named “Exodus”,
  Cayman Islands Shipping Registry Official
  Number 745268, her engines, tackle, furniture,
  furnishings, tender, personal watercraft and
  appurtenances, for Exoneration from or
  Limitation of Liability,

               Petitioners.
                                     _________ /


                                     AFFIDAVIT OF VALUE

  STATE OF FLORIDA  )
                    ) ss:
  COUNTY OF BROWARD )

        BEFORE ME, the undersigned authority, a notary public, personally came and

 appeared JASON DUNBAR who, being duly sworn, did depose and state as follows:

        1.     I am Jason Dunbar and I am over eighteen years of age.

        2.     I am a Florida licensed yacht broker employed with Luke Brown Associates in

 Fort Lauderdale, Florida.

        3.     I first obtained my license as a yacht broker from the State of Florida in 1998.

 I have been actively working as a yacht broker in South Florida for over 20 years.

        4.     I personally inspected M/Y Exodus, which is a 2003 built 29.33-meter Pershing

 motor yacht, Cayman Islands Shipping Registry Official Number 745268. I also reviewed
Case 1:20-cv-21092-CMA Document 4 Entered on FLSD Docket 03/13/2020 Page 2 of 6
Case 1:20-cv-21092-CMA Document 4 Entered on FLSD Docket 03/13/2020 Page 3 of 6




                 EXHIBIT “A”
Case 1:20-cv-21092-CMA Document 4 Entered on FLSD Docket 03/13/2020 Page 4 of 6
Case 1:20-cv-21092-CMA Document 4 Entered on FLSD Docket 03/13/2020 Page 5 of 6
Case 1:20-cv-21092-CMA Document 4 Entered on FLSD Docket 03/13/2020 Page 6 of 6
